I concur in the judgment but I do not wish to be understood as unqualifiedly approving the decision of Department One of this court in Cahill v. E.B.  A.L. Stone  Co., 153 Cal. 571, [19 L.R.A. (N.S.) 1094, 96 P. 84]. As a judge of the superior court I sustained the demurrer to the complaint in that case, and while having great respect for the learning and ability of the justices who rendered that opinion — a respect which has continued and grown through years of intimate association with *Page 749 
them, I have not been able to agree with their conclusion that the facts pleaded in that complaint brought the case within the principle of the "turntable cases." I thoroughly agree with Mr. Justice Henshaw in his conclusion that a normal boy of ten years knows that it is wrong for him to appropriate another's property, and I also believe that a boy of twelve, having average intelligence, fully realizes the danger of playing on a loaded fiat car. In the general discussion of law contained in the opinion in Cahill v. E.B.  A.L. Stone  Co., I concur. I simply do not think that the facts set forth in that case justify the application of the rule in the "turntable cases." In Cahill v.E.B.  A.L. Stone  Co., 167 Cal. 141, [138 P. 712], I concurred only in the affirmation of the order granting a new trial.